COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:               01-17-00249-CV
Style:                      In re Jerrold Klein, Independent Executor of the Estate of Irving Klein,
                            Deceased, Relator
Date motion filed*:         May 4, 2017
Type of motion:             Motion for Reconsideration of This Court’s April 18, 2017 Stay Order
Party filing motion:        Real Party in Interest Ann Sewell
Document to be filed:       N/A

Is appeal accelerated?         Yes (original proceeding-mandamus).

Ordered that motion is:
            Granted
            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
       Real Party in Interest Ann Sewell’s motion for reconsideration of this Court’s April 18,
       2017 Stay Order is ordered to be carried with the case because Sewell’s response,
       relator’s reply, and Sewell’s supplemental response to the mandamus petition have
       been filed, and the motion appears to be intertwined with the merits of the petition.
       The Clerk of this Court is directed to mark Sewell’s motion as carried.

Judge's signature: /s/ Evelyn V. Keyes
                    Acting individually             Acting for the Court

Date: June 8, 2017




November 7, 2008 Revision